Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT


This Agreement is made this [DATE] day of [MONTH], 20[__], between [NAME]
(“Executive”) and Lippert Components, Inc. (the “Corporation”), and is effective
as of [DATE] (the “Effective Date”). This Agreement’s purposes are to set forth
certain terms of Executive’s employment by the Corporation or one of its
affiliates and to protect the Corporation’s knowledge, expertise, customer
relationships, and confidential information. The Corporation has several
divisions and certain relationships with related companies and other affiliates,
including but not limited to Drew Industries Incorporated (“Drew Industries”)
and Lippert Components Manufacturing, Inc., as well as other entities (each, an
“Affiliate”). To the extent Executive is assigned to an Affiliate by the
Corporation, performs services for an Affiliate and/or has access to
confidential or proprietary information of an Affiliate, the term “Corporation”
as used in this Agreement only, shall also be deemed to include any other
Affiliate to which Executive is assigned, for which Executive performs any
services and/or about which Executive is exposed to confidential or proprietary
information during Executive’s employment relationship with the Corporation.


1.
Employment and Duties.



A.
Employment. The Corporation hereby employs Executive, and Executive accepts
employment, under this Agreement’s terms, for the period beginning the Effective
Date and ending on December 31, 20[__] (the “Employment Period”), unless sooner
terminated pursuant to the terms of Section 3 of this Agreement. The Employment
Period shall automatically be extended for successive additional one-year
periods on January 1st commencing on January 1, 20[__] unless either party to
this Agreement provides the other party with notice of termination of this
Agreement at least sixty (60) days prior to the date on which the Employment
Period would be automatically extended for an additional one year, or unless
otherwise sooner terminated pursuant to the terms of Section 3 of this
Agreement. The principal place of employment and the location of Executive’s
principal office and normal place of work shall be [LOCATION]. Given the
geographic scope of the Corporation’s business and the fact that Executive’s
duties and responsibilities will be as co-extensive, geographically, as the
scope of the Corporation’s business, Executive will be expected to travel to
other locations, as necessary, in the performance of Executive’s duties;
provided, however, Executive shall at no time be required to change the locale
of his residence without his consent.



B.
Title and Duties. Executive will be employed as the [TITLE] of Lippert
Components, Inc. [and [TITLE] of Drew Industries Incorporated], will be duly
appointed an officer of Lippert Components, Inc. [and Drew Industries], and will
report directly to [TITLE] of Lippert Components, Inc. Executive will perform
such duties, and exercise such supervision and control with regard to the
business of the Corporation, as are commonly associated with Executive’s
position, as well as perform such other duties as are reasonably assigned to
Executive. Executive will devote substantially all of Executive’s business time
and energy to Executive’s duties. [Executive will maintain operations in
Executive’s area of responsibility, and make every reasonable




1

--------------------------------------------------------------------------------



effort to ensure that the employees within that area of responsibility act, in
compliance with applicable law and the Corporation’s Guidelines for Business
Conduct, as amended from time to time.] Executive is subject to all of the
Corporation’s employment policies and procedures (except as specifically
superseded by this Agreement). [During the period of his employment, the Board
will nominate Executive as a director for election by the stockholders of Drew
Industries to the Board.]1 


2.
Compensation and Benefits.



A.
Base Salary. Executive’s initial aggregate annual base salary will be [$_____],
less applicable withholdings and deductions, payable according to the
Corporation’s regular payroll schedule. [Executive’s performance shall be
reviewed annually by the Board’s Compensation Committee (the “Committee”).]
Executive’s base salary shall be reviewed annually and may be increased in [the
Corporation’s][the Committee’s] sole discretion from time to time.



B.
Annual Incentive Compensation. Executive will be eligible to participate in the
Corporation’s management incentive compensation plans, adopted by the
Corporation from time to time, in [the Corporation’s][the Committee’s]
discretion and in accordance with the plans’ terms and conditions.



C.
Equity Awards. Executive will be eligible for stock-based awards in [the
Corporation’s] [the Committee’s] discretion from time to time.



D.
Employee Benefits. Executive will be eligible to participate in the
Corporation’s employee welfare plans (health, dental, life, short-term and
long-term disability insurance coverage), retirement or savings plans, and other
benefit plans on the same basis as other similarly situated executives, in
accordance with the terms of the plans. The Corporation reserves the right to
amend or discontinue any plan or policy at any time in its sole discretion.
Executive agrees to have an annual comprehensive physical examination at the
expense of the Corporation (to the extent not covered by insurance) by a
physician of his choice. In addition to the Corporation’s generally available
benefits, the Corporation shall provide Executive, at the Corporation’s expense
during the term of Executive’s employment:



i.
The Executive shall be eligible to participate in any pension, retirement,
deferred compensation, or profit-sharing plan adopted by the Corporation for the
benefit of its executives.







    
1 CEO only.



2

--------------------------------------------------------------------------------



ii.
To supplement standard long-term disability coverage, the Corporation shall
maintain, to the extent such coverage is available on commercially reasonable
terms (as determined by the Corporation in its discretion), at no cost to
Executive, disability insurance (subject to the terms and conditions of the
underlying policy) providing for weekly payments to Executive, in the event
Executive shall fail or be unable to perform his obligations hereunder, in the
amount of not less than [$_____] per year. Such payments shall continue for the
maximum available term after the commencement of disability.



iii.
The Corporation will provide an automobile allowance of [$____] per month, less
applicable withholdings, in accordance with the Corporation’s automobile policy,
together with reimbursement for gasoline, customary insurance, maintenance and
registration fees on presentation of expense vouchers, to be used in connection
with the business of the Corporation.



iv.
Executive shall be entitled to a vacation in each year during the Employment
Period of not less than 3 weeks. Executive shall not be entitled to any
additional payout for unused vacation during any given year.



E.
Expenses. All travel and other expenses incident to the rendering of services by
Executive hereunder in accordance with the travel policies of the Corporation
will be paid by the Corporation. If any such expenses are paid in the first
instance by Executive, the Corporation will reimburse him therefore on
presentation of expense vouchers.



3.
Term and Termination of Employment.



A.
Term. This Agreement shall continue in full force and effect during the
Employment Period until terminated as set forth in Section 1 or as otherwise set
forth under Section 3.B below.



B.
Termination.



i.
By Mutual Agreement. The parties may terminate Executive’s employment at any
time by mutual agreement.



ii.
By the Corporation without Cause. The Corporation may terminate Executive’s
employment without Cause upon 90 days’ prior written notice.



iii.
By the Corporation with Cause. The Corporation may terminate Executive’s
employment at any time for Cause. “Cause” means Executive’s (a) willful and
continued failure to follow [the Corporation’s] [the Board’s] reasonable
direction or to perform any duties reasonably required of Executive (other than
any such failure resulting from his disability or from termination by Executive
for Good Reason), after written demand for substantial




3

--------------------------------------------------------------------------------



performance is delivered to Executive specifying in reasonable detail the manner
in which Executive has not performed, and Executive has not remedied such
failure within 30 days after notice thereof, (b) material violation of, or
failure to act upon or report known or suspected violations of, the
Corporation’s Guidelines for Business Conduct, as amended from time to time, (c)
conviction of, or a plea of nolo contendere with respect to, any felony, (d)
commission of any criminal, fraudulent, or dishonest act in connection with
Executive’s employment, (e) material breach of this Agreement which, if capable
of remedy, continues for a period of 30 days without remedy thereof by Executive
after notice thereof, or two or more such breaches in any two month period, or
(f) one or more instances of willful misconduct or gross negligence that,
individually or in the aggregate, is materially detrimental to the Corporation’s
interests. In such event, Executive shall be entitled to no further compensation
or payments from the Corporation other than earned but unpaid salary or
benefits. In any instance where the Corporation may have grounds for Cause,
failure by the Corporation to provide written notice of the grounds for Cause
within 120 days of discovery shall be a waiver of its right to assert the
subject conduct as a basis for termination for Cause.


iv.
By Executive without Good Reason. Executive may resign and terminate Executive’s
employment at any time for any reason, including due to Executive’s retirement,
upon 90 days’ prior written notice. In such event, Executive shall be entitled
to no further compensation or payments from the Corporation other than earned
but unpaid salary or benefits.



v.
By Executive for Good Reason. Executive may terminate Executive’s employment for
Good Reason, as defined below, upon 90 days’ prior written notice. Executive
must give the Corporation written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days after becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, the Corporation will have 90 days to remedy such circumstances. “Good
Reason” will exist if the Corporation takes any of the following actions,
without Executive’s consent: (a) materially reduces Executive’s base salary
other than in connection with a general reduction affecting a group of employees
or, to the extent deemed minimally necessary by the Board in good faith, in
response to the Board’s failure to receive stockholder approval, on an advisory
basis, of the Corporation’s executive compensation program at the Annual Meeting
of Stockholders of Drew Industries; (b) moves Executive’s primary work location
more than 100 miles; (c) assigns to Executive any duties materially inconsistent
in any respect with Executive’s position (including status, offices, titles and
reporting relationships) as contemplated by Section 1 or otherwise makes changes
that substantially diminish Executive’s position,




4

--------------------------------------------------------------------------------



authority, duties or responsibilities, excluding an insulated, insubstantial and
inadvertent action not taken in bad faith and which is promptly remedied by the
Corporation; (d) [failure by the Board to nominate Executive to serve on the
Board]2; or (e) any other material breach of this Agreement by the Corporation
that is not remedied within the time period specified above after written notice
thereof.


vi.
Due to Executive’s Death or Disability. Executive’s employment will terminate
automatically if Executive dies, effective as of the date of Executive’s death.
The Corporation may, upon 30 days’ prior written notice, terminate Executive’s
employment due to Executive’s physical or mental disability that renders
Executive incapable of performing the essential functions of Executive’s job,
with or without reasonable accommodation, and which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. The Corporation will determine whether Executive has incurred a
disability based on its own good faith determination, and may require Executive
to submit to reasonable physical and mental examinations for this purpose. In
the absence of agreement between the Corporation and Executive (or his legal
representative), each party shall nominate a qualified physician and the two
physicians so nominated shall select a third physician who shall make the
determination as to disability.



[Upon Executive’s termination of employment for any reason, he will submit his
resignation from the Board and any committees thereof.]3 


4.
Severance and Death/Disability Benefits.



A.
Circumstances under Which Severance Benefits Payable. Executive will be entitled
to the severance benefits described in Section 4.B (“Severance Benefits”) only
if Executive’s employment during the Employment Period is terminated by the
Corporation without Cause under Section 3.B(ii) (including if the Corporation
terminates Executive’s employment without Cause within 120 days following the
expiration of the original Employment Period or any subsequent one-year period
as described in Section 1, as applicable, but excluding death or disability) or
is terminated by Executive for Good Reason under Section 3.B(v). Whether
Executive has had a termination of employment will be determined in a manner
consistent with the definition of “Separation from Service” under Section 409A
of the Internal Revenue Code of 1986 and its accompanying regulations (“Section
409A”) and will be referred to herein as a “Termination.” For purposes of this
Agreement, Executive will be considered to have experienced a Termination as of
the date that the facts and circumstances indicate that it is reasonably
anticipated that Executive will

    
2CEO only.
3CEO only.



5

--------------------------------------------------------------------------------



provide no further services after such date or that the level of bona fide
services that Executive is expected to perform permanently decreases to no more
than 20% of the average level of bona fide services that Executive performed
over the immediately preceding 36-month period. In consideration of the
Severance Benefits in this Agreement, Executive waives any payments or benefits
to which Executive otherwise might be or become entitled under any severance
plan or program of the Corporation.


B.
Severance Benefits. Subject to Section 4.C, Executive shall be entitled to the
following Severance Benefits if Executive experiences a Termination under the
circumstances described in Section 4.A above:



i.
An amount equivalent to [two]4 times Executive’s annual base salary (at the
highest annualized rate in effect at any time within two years of the date of
Executive’s Termination).



ii.
An amount equivalent to [two] times Executive’s average bonus or incentive
compensation actually paid to Executive, if any, during the 36-month period
immediately preceding his Termination (excluding equity awards, payments under
any long-term or similar benefit plan, or any other special or one-time bonus or
incentive compensation payments, and provided that the three-year average shall
not exceed Executive’s then-current annual base salary).



iii.
Amounts payable under a then-current management incentive plan will be paid out
to Executive in accordance with the terms thereof. All stock-based awards
granted to Executive that vest solely on the passage of time and which have not
vested as of the date of Executive’s Termination shall immediately vest and
become exercisable pursuant to the terms thereof. Awards that vest upon the
achievement of one or more performance goals, such as performance stock awards,
will terminate in accordance with their terms.



iv.
A lump sum payment, minus applicable deductions, including deductions for tax
withholding, to offset costs of COBRA equal to the current COBRA premium in
effect at the date of Termination, multiplied by 12, which amount will be paid
within 30 days following the Starting Date (defined below).



v.
Outplacement services, for a time period (not less than 6 months following the
Starting Date (defined below)) established by the Corporation, consistent with
those provided to similarly situated executives provided by an outplacement firm
selected by the Corporation in its sole discretion, and at the expense of the
Corporation.





    
4 Grade 16 and higher - 2 years. Grade 15 - 1 year.



6

--------------------------------------------------------------------------------



Except as provided in Section 4.F or as otherwise provided herein, the Severance
Benefits in Sections 4.B(i)-(ii) will be paid out, minus applicable deductions,
including deductions for tax withholding, in equal weekly payments on the
regular payroll cycle over the [24]-month period following Executive’s
Termination. Except as provided in Section 4.F or as otherwise provided herein,
commencement of the Severance Benefits shall begin on the first payroll date
following the date on which Executive's release of claims under Section 4.C
becomes effective (but only if such release becomes effective within the 75-day
period following Executive's Termination) (the “Starting Date”); provided, that
the payment of Severance Benefits required under this Section 4 shall be made or
commence (as applicable) in the second calendar year if such 75-day period
begins in one calendar year and ends in the subsequent calendar year. If
Executive revokes or does not sign the Release Agreement during such 75-day
period, no severance or other benefits shall be payable hereunder. The first
payment on the Starting Date shall include those payments that would have been
previously paid if the payments of the severance compensation had begun on the
first payroll date following the date of Executive’s Termination. Executive’s
entitlement to the payments of the severance compensation described in Sections
4.B(i)-(ii) shall be treated as the entitlement to a series of separate payments
for purposes of Section 409A. Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise; nor shall the amount of any payment or benefit provided
for under this Agreement be reduced by any compensation earned by Executive as a
result of employment by another employer or by any other benefits received by
Executive from another employer, except as provided in Section 4.C below.


C.
Separation Agreement and Release Required. In order to receive any Severance
Benefits or Disability Benefits (defined in Section 4.E below) under this
Agreement, Executive must timely sign and not revoke a separation agreement and
release of claims (containing a full and complete release by Executive of any
and all claims of every kind and nature against the Corporation) in a form
acceptable to and determined by the Corporation in its discretion. The
Corporation shall provide to Executive a form of separation agreement and
release of claims no later than three (3) days following Executive’s date of
Termination. If Executive does not timely execute and deliver to the Corporation
such separation agreement and release, or if Executive does so, but then revokes
it if permitted by and within the time required by applicable law, the
Corporation will have no obligation to pay or provide any of the Severance
Benefits or Disability Benefits to Executive. It is expressly understood that
the Corporation’s payment obligations under Section 4.B or 4.E, respectively,
shall cease in the event Executive breaches any of his agreements in Section 5
hereof and, in the event of any such breach, Executive shall repay in cash
immediately to the Corporation any amounts previously paid to Executive under
Section 4.B or 4.E, respectively.




7

--------------------------------------------------------------------------------





D.
Death Benefits. In addition to earned but unpaid salary and benefits, Executive
(and his estate, beneficiaries or any other person legally claiming through him)
shall be entitled to the following compensation if Executive experiences a
Termination because of death (“Death Benefits”): The Corporation shall continue
to pay to the heir or designee of Executive (i) Executive’s base salary for a
period of one year from the date of death of Executive, and (ii) Executive’s
incentive compensation (excluding equity awards), which Executive would have
been entitled to receive at the completion of the year of Executive’s death but
for such termination. The base salary portion of Death Benefits will be paid
out, minus applicable deductions, including deductions for tax withholding, in
equal weekly payments on the regular payroll cycle. Incentive compensation will
be calculated and paid in accordance with the terms of the applicable plan. All
stock-based awards granted to Executive, other than awards granted under a
long-term incentive plan, which have not vested as of the date of Executive’s
Termination shall immediately vest and become exercisable pursuant to the terms
thereof. Awards granted under a long-term incentive plan, such as performance
stock awards, will remain outstanding subject to their terms. All shares of
stock deliverable pursuant to outstanding DSUs awarded to Executive will be
delivered to the heir or designee of Executive pursuant to the terms thereof.



E.
Disability Benefits. In addition to earned but unpaid salary and benefits,
Executive shall be entitled to the following compensation if Executive
experiences a Termination because of disability (“Disability Benefits”): The
Corporation shall pay to Executive (i) the difference between Executive’s base
salary and the amount of disability payments received by the Executive pursuant
to disability insurance provided in accordance with this Agreement, for a period
of one year from the date of Executive’s Termination, and (ii) Executive’s
incentive compensation (excluding equity awards), which Executive would have
been entitled to receive at the completion of the year of Executive’s
Termination but for such termination. Except as provided in Section 4.F or as
otherwise provided herein, the base salary portion of Disability Benefits will
be paid out, minus applicable deductions, including deductions for tax
withholding, in equal weekly payments on the regular payroll cycle. Incentive
compensation will be calculated and paid in accordance with the terms of the
applicable plan. All stock-based awards granted to Executive, other than awards
granted under a long-term incentive plan, which have not vested as of the date
of Executive’s Termination shall immediately vest and become exercisable
pursuant to the terms thereof. Awards granted under a long-term incentive plan,
such as the performance stock awards, will remain outstanding subject to their
terms. All shares of stock deliverable pursuant to outstanding DSUs awarded to
Executive will be delivered pursuant to the terms thereof. Additionally, a lump
sum payment, minus applicable deductions, including deductions for tax
withholding, to offset costs of COBRA equal to the current COBRA premium in
effect at the date of Termination, multiplied by 12, which amount will be paid
within 30 days following Termination.






8

--------------------------------------------------------------------------------



F.
Compliance with Section 409A. If Executive is a “Specified Employee” (within the
meaning of Section 409A and determined pursuant to procedures adopted by the
Corporation) at the time of Executive’s Termination and any amount that would be
paid to Executive during the six-month period following Termination constitutes
“Deferred Compensation” (within the meaning of Section 409A), such amount shall
not be paid to Executive until the later of (i) six months after the date of
Executive’s Termination, and (ii) the payment date or commencement date
specified in this Agreement for such payment(s). On the first regular payroll
date following the expiration of such six-month period (or if Executive dies
during the six-month period, the first payroll date following the death), all
payments that were delayed pursuant to the preceding sentence shall be paid to
Executive in a single lump sum and thereafter all payments shall be made as if
there had been no such delay. All Severance Benefits described in Section 4.B
shall be paid by, and no further severance compensation shall be paid or payable
after, December 31 of the second calendar year following the year in which
Executive’s Termination occurs. Severance Benefits under this Agreement are
intended to be exempt from section 409A of the Code under the “separation pay
exception,” to the maximum extent applicable. Any payments hereunder that
qualify for the “short-term deferral” exception or another exception under
section 409A of the Code shall be paid under the applicable exception. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (b) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (c) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit.



5.
Property Rights, Confidentiality, Non-Disparagement, and Restrictive Covenants.



A.
The Corporation’s Property.



i.
Assignment of Property Rights. Executive must promptly disclose in writing to
the Corporation all inventions, designs, discoveries, processes, procedures,
methods and works of authorship, and any improvements or modifications thereon,
whether or not patentable or copyrightable, that Executive alone or jointly
conceives, makes, discovers, writes or creates, during working hours or on
Executive’s own time, during this Agreement’s term (the “Works”). Executive
hereby assigns to the Corporation all Executive’s rights, including copyrights
and patent rights, and any applications with respect thereto, to all Works,
whether or not marketed or utilized by the Corporation. The Corporation or its
designee shall have the sole and exclusive right to take whatever action it
deems appropriate to establish and protect its ownership t




9

--------------------------------------------------------------------------------



hereof, and Executive must assist the Corporation as it reasonably requires to
perfect, protect, and use its rights to the Works. This provision does not apply
to any Work for which no Corporation equipment, supplies, facility or trade
secret information was used and: (1) which does not relate directly to the
Corporation’s business or actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed for the
Corporation.


ii.
No Removal of Property. Executive may not remove from the Corporation’s premises
any Corporation records, documents, data or other property, in either original
or duplicate form, except as necessary in the ordinary course of the
Corporation’s business.



iii.
Return of Property. Executive must immediately deliver to the Corporation, upon
termination of employment, or at any other time at the Corporation’s request,
all Corporation property, including records, documents, data (electronically
stored or otherwise), and equipment, and all copies of any such property,
including any records or data Executive prepared during employment.
Additionally, Executive will, if required by the Corporation, provide the
Corporation with a signed written statement disclosing and verifying whether
Executive has returned all Corporation property previously in Executive’s
possession, custody or control.



B.
Confidential Information. Executive has been and will be given access to and
provided with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of Executive’s employment which is of
unique value to the Corporation. Examples of Confidential Information include:
inventions, improvements and designs; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; human resources strategies; customer lists and information; and supplier
and vendor lists and other information which is not generally available to the
public. Executive agrees not to disclose, publish or use Confidential
Information, either during or after Executive’s employment with the Corporation,
except as necessary to perform Executive’s duties or as the Corporation may
consent in writing, and for no other purpose. The confidentiality obligations
set forth herein shall continue indefinitely, for so long as the Confidential
Information remains confidential (and Executive understands that Executive will
not be relieved of Executive’s obligations if the Confidential Information loses
its confidential nature because of a breach of any of Executive’s obligations to
the Corporation). If this Agreement is enforced by a court applying the law of a
jurisdiction where a time frame is required for a non-disclosure provision to be
enforceable with respect to information that does not rise to the level of a
trade secret, then Executive’s obligations with respect to such information will
be in effect during Executive’s employment with the Corporation and for three
years thereafter.




10

--------------------------------------------------------------------------------





C.
Non-Disparagement. Executive agrees not to criticize, make any negative comments
about or otherwise disparage the Corporation or those associated with it,
whether orally, in writing, electronically or otherwise, directly or by
implication, to any person or entity, including Corporation customers or agents.



D.
Restrictive Covenants. Executive agrees to the restrictive covenants in this
Section in consideration of Executive’s employment and/or continued employment
and the Corporation providing Executive access to Confidential Information,
which consideration Executive agrees is adequate and good. The restrictive
covenants in this Section apply during Executive’s employment and for [24]5
months immediately following the termination of Executive’s employment
relationship with the Corporation, regardless of how, when or why the
relationship terminates (the “Restricted Period”). During the Restricted Period,
Executive agrees that he will not, without the Corporation's prior written
consent, directly or indirectly, engage in any of the following activities:



i.
Non-Solicitation. Executive will not:



(a)
Solicit, conduct business with, provide Competitive Products to, or accept
business from, any person or entity: (1) who was a Corporation Customer for the
purpose of marketing, selling or providing Competitive Products or otherwise
engaging in a business competitive with the Corporation’s business. This
restriction shall apply, reasonably and narrowly, only to those Customers with
whom Executive had contact for or on behalf of the Corporation, for whom
Executive provided services or supervised employees who provided those services,
or about whom Executive learned Confidential Information, in each case at any
time during Executive’s final two years of employment with the Corporation; or
(2) was a prospective customer of the Corporation solicited by the Corporation
within the 12 months preceding the termination of Executive’s employment
relationship with the Corporation and with whom Executive had contact for the
purposes of soliciting the person or entity to become a customer of the
Corporation, or supervised employees who had those contacts, or about whom
Executive learned Confidential Information during employment related to the
Corporation’s provision of products and services to such person or entity;



(b)
Raid, hire, employ, recruit or solicit any individual who is (or who was, within
the six months prior to the termination of Executive’s employment relationship
with the Corporation) a Corporation employee or consultant, to leave the
Corporation to join a Competitor;

    
5Grade 16 and higher - 2 years. Grade 15 - 1 year.



11

--------------------------------------------------------------------------------





(c)
Induce or influence any Corporation employee or consultant who possesses
Confidential Information of the Corporation to terminate his, her or its
employment or other relationship with the Corporation; or



(d)
Assist anyone in any of the activities listed above.



ii.
Non-Competition. Executive will not:



(a)
Perform Competitive Services in the Restricted Area for or on behalf of any
Competitor, with respect to Competitive Products; or



(b)
Assist anyone in any of the activities listed above.



iii.
Definitions.



(a)
“Restricted Area.” Because of the nature of the Corporation’s business and the
nature of Executive’s duties and responsibilities for the Corporation,
Executive’s obligations under this Section 5.D shall apply in each of the
following geographic areas6, which shall collective be defined as the
“Restricted Area”: (1) the State of Indiana, (2) Elkhart County, Indiana, and
the contiguous counties thereto (including the contiguous counties in the State
of Michigan), and (3) an area within a 100 mile radius of any office, facility
and/or manufacturing operation of the Corporation at which or from which
Executive performed any executive, operational, managerial, supervisory and/or
related administrative services for or on behalf of the Corporation at any time
during the 24 months immediately preceding the termination of Executive’s
employment relationship with the Corporation.



(b)
“Competitor” is any individual or entity (including a Customer) that engages in
the business (in whole or in any part) of the Corporation, and which provides
products and/or services that are the same as, substantially similar to (in
terms of type, brand or purpose) or a competitive alternative for the products
and/or services offered by the Corporation in the business, as of the date on
which Executive’s employment relationship with the Corporation terminates.









    
6Geographic scope to be tailored to position.



12

--------------------------------------------------------------------------------





(c)
“Competitive Products” are products and/or services that are the same as,
substantially similar to (in terms of type, brand or purpose) or a competitive
alternative for the products and/or services offered by the Corporation in the
business, including but not limited to products: (i) regarding which Executive
performed any services for the Corporation at any time during the 24-month
period preceding the termination of Executive’s employment relationship with the
Corporation; and/or (ii) about which Executive had access to any Confidential
Information at any time during the 24-month period preceding the termination of
Executive’s employment relationship with the Corporation.



(d)
“Competitive Services” are executive, operational, managerial, supervisory
and/or related administrative services that are the same as or substantially
similar to (in terms of type or purpose) the services Executive performed for or
on behalf of the Corporation at any point during the 24-month period preceding
the termination of Executive’s employment relationship with the Corporation.



(e)
“Customer” means any individual or entity as to which, with or to whom, within
the 24-month period immediately preceding the termination of Executive’s
employment with the Corporation: (i) any products or services were provided by
the Corporation, or (ii) any contract was entered into with the Corporation for
the provision of any products or services.



iv.
To the extent Executive and the Corporation agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Executive and the Corporation
acknowledge and agree that such different or inconsistent terms shall not in any
way affect, have relevance to or supersede the Restrictive Covenants contained
herein.



v.
The foregoing shall not be deemed to prevent Executive from investing in
securities if such class of securities in which the investment is made is listed
on a national securities exchange or is of a company registered under Section
12(g) of the Securities Exchange Act of 1934 and, if the company in which such
investment is made competes with the Corporation, such investment represents
less than one (1%) percent of the outstanding securities of such class.



Executive has carefully considered the nature and extent of the restrictions
placed upon Executive, and the rights and remedies of the Corporation contained
in Section 5 of this Agreement, and acknowledges and agrees that they are
reasonable as to



13

--------------------------------------------------------------------------------



time, territory, and activity; are designed to eliminate unfair competition to
the Corporation; do not stifle Executive’s inherent skill and experience or
prohibit Executive from being gainfully employed in Executive’s chosen
profession; are fully required to protect the legitimate interests of the
Corporation; and do not confer a benefit upon the Corporation disproportionate
to the restrictions imposed upon Executive, or the consideration given therefor.


E.
Cooperation and Indemnification. Executive agrees to cooperate fully (i) with
the Corporation in the investigation, prosecution or defense of any potential
claims or concerns regarding the Corporation’s business about which Executive
has relevant knowledge, including by providing truthful information and
testimony as reasonably requested by the Corporation, and (ii) with all
government authorities on matters pertaining to any investigation, litigation or
administrative proceeding concerning the Corporation. The Corporation will
reimburse Executive for any reasonable travel and out-of-pocket expenses
incurred by Executive in providing such cooperation. The Corporation will
indemnify Executive, in accordance with the Delaware General Corporation Law,
for all claims and other covered matters arising in connection with Executive’s
employment.



F.
Injunctive Relief. Executive agrees that Executive’s agreements and undertakings
contained herein are valuable and unique and that in the event of a breach, or
threatened breach, by Executive of the terms hereof (a) legal remedies (money
damages) for any breach of Section 5 will be inadequate, (b) the Corporation
will suffer immediate and irreparable harm from any such breach, and (c) the
Corporation will be entitled to injunctive relief from a court in addition to
any legal remedies the Corporation may seek. If a court determines that
Executive has breached any provision of Section 5, Executive agrees to pay to
the Corporation its reasonable costs and attorney’s fees incurred in enforcing
that provision. Any claim Executive has against the Corporation shall not be
used by Executive as a defense to the enforcement of the provisions of Section 5
of this Agreement and will not be used to prohibit the Corporation from seeking
or obtaining injunctive relief against Executive.



6.
Miscellaneous.



A.
Recoupment. Any and all payments made or required to be made and pursuant to
this Agreement shall be subject to repayment to the Corporation by Executive
(and the successors, assigns, heirs, estate and personal representative of the
Executive) pursuant to the terms of any clawback, recoupment or other policy
implemented from time to time by the Corporation, as amended (the “Recoupment
Policy”). As additional consideration for any payment or award granted to
Executive, Executive agrees to be bound by and subject to the Recoupment Policy
as in effect at any time and from time to time, as amended (whether before, at
or after the granting or payment of any award).






14

--------------------------------------------------------------------------------



B.
Adequacy of Consideration. Executive acknowledges and agrees that he has
received, prior to or contemporaneously with the Effective Date, adequate
consideration from the Corporation to enter into this Agreement.



C.
Survival. The provisions of Sections 5 and 6 shall survive any termination of
this Agreement. The parties also agree that Executive’s obligations under
Section 5 remain in effect regardless of any reason that his employment with the
Corporation ends.



D.
Tax Withholding. All compensation payable under this Agreement will be subject
to applicable tax withholding and other required or authorized deductions.



E.
Compensation Subject to Plan. All compensation, in whatever form, payable
pursuant to this Agreement shall be subject in all respects to the terms,
provisions and conditions of the Drew Industries Incorporated Equity Award and
Incentive Plan, as amended and restated from time to time.



F.
Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Corporation (to the attention of the Secretary of the
Corporation) at its principal executive office and to Executive at Executive’s
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address will be effective only upon receipt.



G.
Assignment. This Agreement shall inure to the benefit of and be binding upon the
Corporation, its successors and assigns, and the Executive, his heirs,
executors, administrators and legal representatives. Executive may not assign
this Agreement. The Corporation may assign this Agreement. This Agreement shall
not be terminated, voluntarily or involuntarily, by the liquidation or
dissolution of the Corporation or by the merger or consolidation of the
Corporation with or into another corporation. Any successor to the Corporation
will be deemed to be the Corporation under this Agreement.



H.
Entire Agreement; Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter. Except as modified by a court of
competent jurisdiction pursuant to the blue pencil doctrine or otherwise, this
Agreement may only be amended in a writing signed by the parties. This Agreement
supersedes any and all prior oral or written employment agreements (including
letters and memoranda) between Executive and the Corporation or its
predecessors. This




15

--------------------------------------------------------------------------------



Agreement does not supersede the terms of any stock option, restricted stock, or
stock appreciation rights plan or award. Nothing in this Agreement, nor any
fixing of compensation in the form of base salary, bonus, stock-based awards,
deferred compensation, or otherwise, shall prevent [the Corporation] [the
Committee] from granting to Executive additional compensation in the form of
cash, salary increase, stock-based awards, deferred compensation or otherwise.


I.
Choice of Law. This Agreement shall be governed by the internal laws of the
State of Indiana without giving effect to principles of conflicts of law. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction and venue
of the United States District Court located in Indianapolis, Indiana over any
suit, action or proceeding arising out of or relating to this Agreement. Each
party hereby irrevocably waives to the fullest extent permitted by law, (i) the
right to a trial by jury; (ii) any objection that they may now or hereafter have
to the venue of any such suit, action or proceeding brought in any such court;
or (iii) any claim that any such suit, action or proceeding has been brought in
an inconvenient forum. Final judgment in any suit, action or proceeding brought
in any such court shall be conclusive and binding upon each party duly served
with process therein and may be enforced in the courts of the jurisdiction of
which either party or any of their property is subject, by a suit upon such
judgment.



J.
Waivers. No party’s failure to exercise, or delay in exercising, any right or
remedy under this Agreement will be a waiver of such right or remedy, nor will
any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.



K.
Headings. The headings of this Agreement are for the convenience of reference
only and shall not affect in any manner any of the terms and conditions hereof.



L.
Narrowed Enforcement and Severability. If any provision or clause of this
Agreement, or any portion thereof, shall be held by any court or other tribunal
of competent jurisdiction to be illegal, invalid, or unenforceable in such
jurisdiction, the remainder of such provision shall not thereby be affected and
shall be given full force and effect, without regard to the invalid portion. It
is the intention of the parties that each of the restrictions in Section 5.D be
severable, and, if any court construes any provision or clause of this
Agreement, or any portion thereof, to be illegal, invalid or unenforceable
because of the duration of such provision or the area or matter covered thereby,
such court shall reduce the duration, area, or matter of such provision, and in
its reduced form, such provision shall then be enforceable and shall be
enforced.



M.
Attorney’s Fees. In the event of any proceeding involving a claim or dispute
arising under this Agreement, the prevailing party (by motion, on the merits, or
otherwise) shall be entitled to recover, in addition to any remedy awarded in
such proceeding,




16

--------------------------------------------------------------------------------



all costs and expenses, including actual attorney’s fees, incurred by the
prevailing party in such proceeding.


N.
Payment of Deferred Compensation - Section 409A. To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A. This Agreement shall be construed in a manner to
give effect to such intention. In no event whatsoever shall the Corporation be
liable for any tax, interest or penalties that may be imposed on Executive under
Section 409A. The Corporation shall have no obligation to indemnify or otherwise
hold Executive harmless from any such taxes, interest or penalties, or from
liability for any damages related thereto.



O.
Electronic Transmission/Counterparts. The executed version of this Agreement may
be delivered by facsimile or email, and upon receipt, such transmission shall be
deemed delivery of an original. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which
together will constitute one document.



[Signature Page Follows]



17

--------------------------------------------------------------------------------







LIPPERT COMPONENTS, INC.                EXECUTIVE






By:                                                    
Its: Chief Human Resources Officer                [NAME]


Date:                                Date:                    





18